Citation Nr: 1743451	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a large posterior perforation of the left tympanic membrane.  

2.  Entitlement to an initial compensable rating for left ear hearing loss disability.  

3.  Entitlement to a single 10 percent rating under 38 C.F.R. § 3.324, based on multiple, noncompensable service-connected disabilities prior to December 19, 2013.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a large posterior perforation of the left tympanic membrane and left ear hearing loss, both evaluated as noncompensable, effective from October 2009, and which denied a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities prior to December 19, 2013.  The Veteran appealed for a higher rating for each disability and for a single 10 percent rating under 38 C.F.R. § 3.324 prior to December 19, 2013.   

In July 2017, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The issue of entitlement to a higher rating for temporomandibular joint syndrome has been raised by the Veteran at his hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial compensable rating for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  At a July 2017 Board hearing, prior to the promulgation of a Board decision regarding the claim, the Veteran expressed his intent on the record to withdraw his appeal as to the claim of an initial compensable rating for a large posterior perforation of the left tympanic membrane; there consequently is no question of fact or law remaining before the Board to consider as concerning this claim.

2.  Prior to December 19, 2013, the Veteran's service-connected disabilities of a large posterior perforation of the left tympanic membrane and a left ear hearing loss do not clearly interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal regarding the claim of entitlement to an initial compensable rating for a large posterior perforation of the left tympanic membrane.  38 U.S.C.A. §§ 7104 , 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  A single 10 percent rating for the Veteran's two separate noncompensable service-connected disabilities (a large posterior perforation of the left tympanic membrane and a left ear hearing loss), based on clear interference with normal employability for the period prior to December 19, 2013, is not warranted.  38 C.F.R. § 3.324 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  

Regarding the claim of entitlement to an initial compensable rating for a large posterior perforation of the left tympanic membrane, discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal on that matter. 

Regarding the claim of entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities prior to December 19, 2013, where, as here, service connection has been granted for the two service-connected disabilities at issue for the period prior to December 19, 2013, and initial disability ratings (i.e., 0 percent) and effective dates (i.e., October 6, 2009) have been assigned, the purpose of statutory notice has been served, and such notice is no longer necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any case, an April 2011 statement of the case (SOC) and a June 2017 supplemental SOC properly provided the Veteran notice on the "downstream" issue of entitlement to a single 10 percent rating under 38 C.F.R. § 3.324, based on multiple, noncompensable service-connected disabilities. 

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded a hearing before the undersigned in July 2017.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must explain the issue and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim.  A hearing notice omission or deficiency is not alleged.  

The RO has obtained the Veteran's pertinent treatment records including those from VA and private providers (Dr. Heartfield and Southeast Texas Ear, Nose and Throat).  He has not identified any other records pertinent to the issue on appeal.  

VA had arranged for the Veteran to undergo compensation examinations in December 2009 and January 2010, which are relevant to the claim.  The reports of these examinations contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the disabilities for which service connection would be established in a February 2010 rating decision; therefore, they are adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  The Veteran also underwent VA examinations in April 2015, and although the reports of these examinations have been reviewed, the focus of the present claim is on the period prior to December 19, 2013.  As there is no indication of the existence of additional evidence to substantiate the claim, VA's duty to assist is met. 

Left Tympanic Membrane Perforation

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

At a July 2017 Board hearing, the Veteran expressed his intent on the record to withdraw his appeal of the claim for an initial compensable rating for a large posterior perforation of the left tympanic membrane.  Hence, there is no allegation of error of fact or law for appellate consideration on the claim.  Accordingly, the Board does not have jurisdiction to consider an appeal of this claims, and the appeal must be dismissed.


A Single 10 Percent Rating under 38 C.F.R. § 3.324

When a veteran has two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities is of compensable degree, a single 10 percent rating may be assigned, but such rating may not be assigned in combination with any other rating.  38 C.F.R. § 3.324 (2016). 

In this case, a September 2014 rating decision granted service connection for temporomandibular joint syndrome and assigned a 30 percent rating, effective December 19, 2013.  However, prior to December 19, 2013, service connection is in effect from October 6, 2009 for two separate disabilities:  a large posterior perforation of the left tympanic membrane and a left ear hearing loss disability.  Each disability is evaluated as noncompensable.  While each of these disabilities involves some degree of functional impairment, the Board finds that there is no evidence to show that the Veteran has obvious limitation in performing his regular employment related to these disabilities.  

The relevant medical evidence in the file mainly consists of reports of VA examinations of the ear in December 2009 and of hearing acuity in January 2010, and clinical records from VA and private medical providers (Dr. Heartfield and Southeast Texas Ear, Nose and Throat), which are dated before and during the period under consideration, October 6, 2009 to December 19, 2013.  

VA examination reports show that when the Veteran presented for evaluation of his left ear in December 2009, he denied any vertigo, tinnitus, or recent infection.  On examination, the left ear had approximately 40 percent posterior perforation, but there were no signs or symptoms of inflammation, drainage, or erythema.  On a January 2010 audiological examination, the Veteran complained of left ear hearing loss.  Regarding whether there was any functional effect of hearing loss upon daily activities, none was specified by the Veteran.  His occupation after service was a truck driver.  The diagnosis was moderately severe, rising to mild, conductive hearing loss in the left ear (the right ear had normal hearing).  

VA treatment records show that in March 2010 the Veteran was seen for an otolaryngology consult.  He was noted to have longstanding hearing loss (left greater than right) and that eight months previously he had otalgia and otorrhea of the left ear, but not currently.  He had no sudden hearing changes, vertigo, or history of ear surgeries.  A trial of hearing aids was discussed (if he was deemed eligible) versus left middle ear exploration with possible ossicular chain reconstruction and tympanoplasty.  Records in October 2008, December 2009, February 2011, and August 2011 indicate that the Veteran worked as a full-time truck driver for a transit cement mix company.  

Private medical records indicate that the Veteran sought treatment for his ear conditions.  In an October 2009 statement, Dr. Heartfield noted that the Veteran was seen initially in 2006 for ear pain and cerumen impaction.  Currently, the Veteran had a 45 percent large marginal perforation of the left tympanic membrane with a 30 percent loss of hearing without infection.  The physician noted that the Veteran would require a tympanoplasty due to the marginal nature of the perforation.  In October 2009, the Veteran underwent a tonsillectomy and uvulectomy, and postoperatively he was breathing better at night and had no otalgia.  

The medical evidence does not reflect any complaints of or specific references to any effects that the Veteran's service-connected left ear disabilities had or may have had on his ability to perform his work duties.  Nor were there any particular comments from health care providers relative to interference that the service-connected disabilities had or may have had on his ability to perform occupational activities.  

Lay evidence consists of statements and testimony of the Veteran.  In a March 2010 statement, he indicated that his left ear was "swelled and hurting."  He asserted that his hearing loss affected his daily life, and that on the job he sometimes could not understand what others were saying to him.  When he used the telephone, he stated that he had to put the phone to his right ear to hear.  He stated that many times he had to ask someone to repeat themselves, and that some level of pain was always present in his left ear.  At his hearing, the Veteran testified that most days he had lots of pain in his left ear and that it affected his job.  He indicated that he had to ask people to repeat themselves because he was unable to hear what they were saying to him.  He stated that he drove trucks, which entailed listening to dispatches, and that there were times that he missed hearing directions.  He claimed that the quality of his job performance suffered because he misconstrued instructions (evidently, there were complaints made about him).  The Veteran has not indicated that he missed any work due to his service-connected left ear disabilities, and he has offered no corroborative evidence from his employer concerning the impact if any that his left ear disabilities had on his job performance.  

In short, there is no objective evidence from the examinations or from any other clinical evaluation to demonstrate that, prior to December 19, 2013, the Veteran's service-connected left ear disabilities clearly interfered with the activities required by his employment.  As noted, VA and private health care providers did not indicate that the Veteran's disabilities were of such nature to restrict him in the performance of occupational duties.  While the Veteran had general complaints of ear pain and loss of hearing, he did not make any specific complaints to treatment providers that they were of such a nature and severity as to serve as a clear hindrance to him on the job.  

In statements and testimony, the Veteran spoke in general terms that ongoing ear pain and loss of hearing affected his job because he had difficulty hearing what others, such as dispatchers, were saying and that purportedly complaints were made about him.  The Board does not question that hearing loss and pain in his left ear would impact his activities of daily life, including on the job.  However, the evidence does not reflect that there was clear interference with normal employability by the service-connected disabilities.  Despite describing some difficulties on the job, the Veteran did not relate that he was unable to complete any of his usual duties on account of the disabilities, that he missed any work on account of his disabilities, or that his employer felt his job performance suffered to an obvious degree possibly jeopardizing his employment.  It is noted that there is no hearing loss in the Veteran's right ear, which the Veteran relies upon when necessary to compensate for the loss in the left ear.  The standard to consider in this case is whether there is "clear interference with normal employability," and the Board is not persuaded that the claimed ear pain and the 30 percent hearing loss in the left ear (as judged by his private physician) is of such a character as to have resulted in such patent interference.    

In view of the foregoing, the Board finds that the criteria for the assignment of a single 10 percent rating under the provisions of 38 C.F.R. § 3.324, based on the Veteran having two noncompensable service-connected disabilities, have not been met.  As the weight of the credible evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal seeking an initial compensable rating for a large posterior perforation of the left tympanic membrane is dismissed.  

The appeal seeking a single 10 percent rating under 38 C.F.R. § 3.324, based on multiple, noncompensable service-connected disabilities prior to December 19, 2013, is denied.  


REMAND

As to the remaining claim pertaining to an initial compensable rating for left ear hearing loss, the hearing testimony and the VA medical evidence of record suggest that the Veteran's service-connected disability may have become more severe, particularly as he had been issued a hearing aid in 2016, since his last VA audiological examination in April 2015.  At his hearing, the Veteran indicated that he felt his hearing had worsened.  Given the evidence that suggests a material change in the Veteran's condition and the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, another examination is warranted.  38 C.F.R. § 3.159(c)(4), 3.327; see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Prior to the examination, the AOJ should ensure that all available records of VA treatment of the Veteran's left ear hearing loss have been associated with the record.  It appears that the latest outpatient records are dated in May 2017.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claim file all updated (from May 2017) records of VA evaluations and treatment that the Veteran has received for his left ear hearing loss disability.  

2.  The AOJ should arrange for a VA audiological examination of the Veteran to determine the current level of severity of his service-connected left ear hearing loss disability.  The Veteran's record must be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings in regard to evaluating the Veteran's hearing impairment in accordance with applicable rating criteria should be set forth in the report.  The examiner should also describe the functional impact of the disability on the Veteran's ability to work and his daily activities.

All opinions must include rationale.

3.  After completion of the foregoing, the AOJ should readjudicate the claim for an initial compensable rating for left ear hearing loss.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


